Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 1 of 23 PageID #: 189



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISON

 ROBIN TRUPP, Ph.D.,                          )
                                              )
        Plaintiff,                            )
                                              )       CAUSE NO : l:18-cv-02587-SEB-DLP
 v.                                           )
                                              )
 ROCHE DIAGNOSTICS                            )
 CORPORATION,                                 )
                                              )
        Defendant.                            )


  DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT AND DEMAND FOR
                            JURY TRIAL

        Defendant, Roche Diagnostics Corporation (“Defendant” or “Roche”), by counsel,

 submits the following Answer to Plaintiff’s First Amended Complaint and Demand for Jury

 Trial. This Answer is responsive to both the redacted Amended Complaint and the unredacted

 Amended Complaint, which has been sealed. [Exhibit 1 to Dkt. 29]. Defendant notes that for

 ease of future reference, the allegations of Plaintiff’s Amended Complaint are set forth verbatim

 with Defendant’s responses immediately following each allegation. Unless expressly admitted

 herein, all allegations of the Plaintiff’s Amended Complaint are denied.

                                            First Defense

                         I.    PARTIES, VENUE, AND JURISDICTION

        1.      Trupp is employed by Roche.

        ANSWER:                Admitted.

        2.      Roche is a domestic corporation incorporated under the laws of the State of

 Indiana and has its principal place of business in Indianapolis, Indiana.

        ANSWER:                Admitted.


                                                  1
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 2 of 23 PageID #: 190



         3.      This Court has subject matter jurisdiction over Trupp’s claims pursuant to 28

 U.S.C. § 1331, 29 U.S.C. § 2601 et seq., and 31 U.S.C. § 3721 et seq.

         ANSWER:               Defendant admits that this Court has jurisdiction over Plaintiff’s

 claims based on federal question jurisdiction, but Defendant denies that Plaintiff has any valid

 claims and denies that it is liable to Plaintiff in any way. Defendant further denies any remaining

 allegations and/or implications contained in Paragraph 3 of Plaintiff’s Amended Complaint.

         4.      This Court has personal jurisdiction over Roche.

         ANSWER:               Defendant admits that this Court has jurisdiction over Plaintiff’s

 claims, but Defendant denies that Plaintiff has any valid claims and denies that it is liable to

 Plaintiff in any way. Defendant further denies any remaining allegations and/or implications

 contained in Paragraph 4 of Plaintiff’s Amended Complaint.

         5.      Venue is proper pursuant to 28 U.S.C. § 1391 in that Roche is subject to personal

 jurisdiction in the Southern District of Indiana, Roche employs Trupp in the Southern District of

 Indiana, Roche regularly conducts business activities within the Southern District of Indiana, and

 a substantial part of the events giving rise to the claims occurred in the Southern District of

 Indiana.

         ANSWER:               Defendant admits that venue is proper in this Court based on the

 allegations contained in Plaintiff’s Amended Complaint. Answering further, Defendant denies

 that it engaged in any conduct violating any of the statutes or laws identified in Plaintiff’s

 Amended Complaint and denies any remaining allegations and/or implications contained in

 Paragraph 5 of Plaintiff’s Amended Complaint.

                                 II.   FACTUAL ALLEGATIONS

         6.      Trupp hereby incorporates by reference all other paragraphs of this Complaint as

 fully set forth here.

                                                 2
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 3 of 23 PageID #: 191



        ANSWER:                Defendant adopts and incorporates by reference its responses to

 Paragraphs 1-5 of Plaintiff’s Amended Complaint as if set forth fully herein.

        7.      Roche is a manufacturer of medical devices which are sold and marketed under

 regulatory oversight from the United States Food and Drug Administration (“FDA”).

        ANSWER:                Defendant admits that it markets and sells medical devices which

 come under the regulatory oversight of the FDA. Defendant denies any remaining allegations

 and/or implications contained in Paragraph 7 of Plaintiff’s Amended Complaint.

        8.      Roche manufactures medical laboratory devices and the associated immunoassays

 (blood tests) used by medical providers in the evaluation and management of cardiac diseases,

 including myocardial infarction (heart attack).

        ANSWER:                Denied.

        9.      Trupp obtained her Bachelor’s Degree in Nursing from Miami University (OH),

 her Master’s Degree in Nursing from the University of Cincinnati, and her Ph.D. in Nursing from

 The Ohio State University. She is board-certified as an Acute Care Nurse Practitioner by the

 American Nurses Credentialing Corporation and has received Fellowship status within the

 American Heart Association and the Heart Failure Society of America. She has over 40 years of

 clinical experience and expertise in managing adults with cardiac diseases in acute care and

 outpatient settings.

        ANSWER:                Defendant is without knowledge or information sufficient to form

 a belief as to the truth of the allegations contained in Paragraph 9 of Plaintiff’s Amended

 Complaint and therefore denies the same.

        10.     From July of 2015 to August 31, 2018, Roche employed Trupp as the Director of

 Medical and Scientific Affairs, Cardiac.



                                                   3
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 4 of 23 PageID #: 192



        ANSWER:               Denied.

        11.    Before Roche placed Trupp on administrative leave, Trupp’s role as Director of

 Medical and Scientific Affairs, Cardiac, included directing a team of 10 medical and scientific

 professionals, as well as being responsible for scientific engagements and medical education to

 hospitals and medical providers. Trupp managed an annual operating budget of _______ Trupp

 provided medical and scientific expertise for product development and subsequent product

 introduction into the U.S. market. Trupp served as the U.S. liaison to Roche’s Global Clinical

 and Medical groups to identify and implement collaborative studies, regulatory activities and

 other programs.

        ANSWER:               Defendant admits that as the Director of Medical and Scientific

 Affairs, Cardiac, Plaintiff supervised several employees, and that her department was responsible

 for scientific engagements and medical education to hospitals and medical providers. Defendant

 further admits that Plaintiff’s department had an annual budget roughly in the amount asserted in

 the Amended Complaint.        Defendant further admits that Plaintiff’s department provided

 assistance with product introduction into the U.S. market, and that Plaintiff interacted with the

 Global Clinical and Medical groups in her role. Defendant denies any remaining allegations or

 assertions contained in Paragraph 11 of Plaintiff’s Amended Complaint.

        12.    As Director of Medical and Scientific Affairs, Trupp reported directly to Dr. Chris

 Bird, Head of U.S. Medical & Scientific Affairs. Bird reports to Dr. Alan Wright, Chief Medical

 Officer for Roche (U.S.).

        ANSWER:               Admitted.

        13.    In February of 2018, a Roche employee working under Trupp’s supervision

 expressed potential concerns to Trupp about a Roche immunoassay.



                                                4
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 5 of 23 PageID #: 193



        ANSWER:               Defendant is without information sufficient to admit or deny the

 allegations in Paragraph 13 of Plaintiff’s Amended Complaint and therefore denies the same.

        14.    The assay, known as ______________________, received clearance from the

 Food and Drug Administration (“FDA”) in January 2017 for use on the Roche _________

 _____________. Per the FDA 510k summary, _______________________________________

 _________________________________, as recommended by the most recent American Heart

 Association/American College of Cardiology heart attack guidelines.

        ANSWER:               Admitted.

        15.    The reported concern was that Roche was not being transparent about the fact that

 the     _______________________________________________________________________

 __________________________.

        ANSWER:               Defendant denies the allegation contained in Paragraph 15 of

 Plaintiff’s Amended Complaint as written as to the reported concern.

        16.    The __________________________________________________, which would

 change ______________ as compared to ____________________________________________

 ___________ The_________ are often different __________________________, as compared

 to ____________________.

        ANSWER:               Defendant admits that the e411 is a two-step assay, without a

 prewash step and that the e601/e602 is a one-step assay with a prewash step. Defendant denies

 any remaining allegations and/or implications contained in Paragraph 16 of Plaintiff’s Amended

 Complaint.




                                                5
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 6 of 23 PageID #: 194



        17.    On February 9, 2018, Jane Phillips, the Senior Regulatory Program Manager for

 Roche, sent an email to Dr. Carmen Wiley (Regional Manager, Medical & Scientific Affairs),

 Dr. Ursula Klause (Sr. Scientific Affairs Manager, Medical & Scientific Affairs), Dr. Jonathan

 Respress (Medical & Scientific Liaison), and Joshua Soldo (Medical & Scientific Liaison),

 which stated in part, that _____________________________________________.

        ANSWER:               Defendant avers that the content of the referenced email speaks for

 itself and denies any remaining allegations and/or implications contained in Paragraph 17 of

 Plaintiff’s Amended Complaint.

        18.    Roche has communicated ____________________________________________

 _____________________________ but Roche has not provided data to support that this is true

 and accurate, despite multiple requests from Trupp and her direct report over a span of months.

        ANSWER:               Denied.

        19.    Roche was aware that its customers were using the ________________________

 _________________._____________________________________________._______________

 ______________________________._____________________________________________.__

 ___________________________________________._

        ANSWER:               Denied.




                                                 6
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 7 of 23 PageID #: 195



        20.     The differences in ________________________________________________ is

 critical because the FDA has approved the assay for aiding in the diagnosis of a myocardial

 infarction where measurements are made __________________________________________

 _________________________________________________________________________ The

 differences in the measurements at these time intervals can aid in the diagnosis of myocardial

 infarction. However, if the different ________________________________________________

 ______________________________._____________________________________________.__

 ______________________________._____________________________________________.__

 ______________________________.___________ there may be an increased risk of missing a

 diagnosis of myocardial infarction.

        ANSWER:                Denied.

        21.     Trupp recognized the significance and validity of these concerns, and she and her

 direct report met with and communicated these concerns to Steve Oldham, Roche’s Vice

 President for Law & Ethics Compliance and General Counsel, on March 7, 2018.

        ANSWER:                Defendant admits that Plaintiff and her direct report met with Steve

 Oldham on or about March 7, 2018 to discuss concerns. Defendant denies any remaining

 allegations and/or implications contained in Paragraph 21 of Plaintiff’s Amended Complaint.

        22.     On March 14, 2018, Dr. Ursula Klause (Sr. Scientific Affairs Manager, Medical

 & Scientific Affairs) sent an email to Joshua Soldo (Medical & Scientific Liaison), Jennifer

 Evanczyk (Associate Marketing Manager), Jim Dodds (Technical Marketing Manager), and

 Christen Mello (Group Marketing Manager) which stated in part:

        __________________________________________________________
        __________________________________________________________
        __________________________________________________________
        __________________________________________________________
        __________________________________________________________

                                                 7
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 8 of 23 PageID #: 196



        __________________________________________________________
        __________________________________________


        ANSWER:                 Defendant avers that the content of the referenced email speaks for

 itself and denies any remaining allegations and/or implications contained in Paragraph 22 of

 Plaintiff’s Amended Complaint.

        23.     The majority of U.S. hospitals that have implemented Roche’s assay are doing so

 in an “off-label” manner, _____________________________________________________

 ____ for reasons which are not medically necessary, when treating recipients of Medicare and/or

 Medicaid, and have accepted Medicare and/or Medicaid payments from the U.S. for such off-

 label use.

        ANSWER:                 Defendant is without knowledge or information sufficient to form

 a belief as to the truth of the allegations contained in Paragraph 23 of Plaintiff’s Amended

 Complaint and denies the same.

        24.     Trupp reported to Oldham that off-label use of the assay in question is the

 prevailing and growing utilization of the product.

        ANSWER:                 Defendant admits that Plaintiff opined to Mr. Oldham that off label

 use of the assay was growing in utilization of the product. Defendant denies any remaining

 allegations and/or implications contained in Paragraph 24 of Plaintiff’s Amended Complaint.

        25.     During their meeting on March 7, 2018, Oldham informed Trupp and her

 colleague that they had done the right thing in reporting this issue and reassured them they would

 be protected from potential retaliation.

        ANSWER:                 Defendant admits Mr. Oldham thanked Plaintiff for bringing

 forward the concern and reiterated the Company’s position that retaliation is prohibited against

 any employee who brings forward a good faith concern of any kind. Defendant denies any

                                                 8
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 9 of 23 PageID #: 197



 remaining allegations and/or implications contained in Paragraph 25 of Plaintiff’s Amended

 Complaint.

        26.     Later in the day on March 7, 2018, Trupp and her colleague had a meeting with

 Chief Medical Officer Wright, at Oldham’s urging. Wright instructed Trupp to convene a small

 group to share the issue as soon as possible. When asked specifically about who should be

 invited, Wright stated that Regulatory Affairs need not be included because there were no

 regulatory concerns. This group meeting occurred on March 22, 2018, where Trupp and her

 direct report led the discussion and presented a PowerPoint presentation.

        ANSWER:                Defendant admits that Plaintiff and her subordinate spoke with Dr.

 Wright on or about March 7, 2018 about an off label use concern, and that a follow-up meeting

 was scheduled for March 22, 2018. Defendant further admits that Dr. Wright concurred with

 Plaintiff that the issue as raised did not involve the regulatory process. Defendant denies any

 remaining allegations and/or implications contained in Paragraph 26 of Plaintiff’s Amended

 Complaint.

        27.     On March 29, 2018, Trupp received a phone call from Roche’s Regulatory Affairs

 group, who falsely accused Trupp of accusing the Regulatory Affairs group of fraudulent

 activities with the FDA. Trupp immediately reported this call to Oldham.

        ANSWER:                Defendant admits that following the March 22 meeting, Plaintiff

 indicated to Mr. Oldham that she had received a call from an individual in the regulatory affairs

 group who had reportedly received misinformation about the content of the March 22 meeting,

 and Plaintiff provided assurances to that individual that there were no regulatory concerns.

 Defendant denies any remaining allegations and/or implications contained in Paragraph 27 of

 Plaintiff’s Amended Complaint.



                                                 9
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 10 of 23 PageID #: 198



         28.     Beginning in April of 2018 and thereafter, Roche personnel repeatedly excluded

  Trupp from meetings, ignored her on conference calls and failed to respond to her emails. In

  those meetings which she did attend, colleagues ignored her, refused to respond when she spoke

  to them, raised their voices at her, and generally ostracized Trupp. Bird repeatedly asked Trupp

  how she was going to “fix [her] problems with Regulatory Affairs.”

         ANSWER:               Denied.

         29.     On April 18, 2018, Trupp complained to Oldham that Roche was retaliating

  against her. On April 27, 2018, Oldham initiated an internal investigation regarding Trupp’s

  complaints of retaliation.

         ANSWER:               Defendant admits that beginning in April 2018, the company began

  and subsequently conducted an investigation into concerns raised about potential retaliation to

  determine if any policy violations had occurred. Defendant denies any remaining allegations

  and/or implications contained in Paragraph 29 of Plaintiff’s Amended Complaint.

         30.     On June 12, 2018, Roche notified Trupp that it had completed its internal

  investigation of Trupp’s retaliation complaint and informed Trupp that although certain

  individuals had “definitely behaved badly,” “no violation” of company policy had occurred.

         ANSWER:               Defendant admits that on or about June 12, 2018, Plaintiff was

  informed that the investigation had been concluded and that the company was not able to

  substantiate any policy violations.     Defendant denies any remaining allegations and/or

  implications contained in Paragraph 30 of Plaintiff’s Amended Complaint.

         31.     The constant harassment and retaliation which occurred in the workplace made

  Trupp physically and emotionally ill, requiring medical leave for her serious medical condition.

  Trupp was on approved FMLA leave from July 9, 2018, through August 10, 2018.



                                                10
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 11 of 23 PageID #: 199



         ANSWER:                 Denied.

         32.     Trupp returned to work from FMLA on August 13, 2018.

         ANSWER:                 Admitted.

         33.     On Trupp’s first day back at work, Corinne Fantz, a director level colleague,

  informed Trupp that during Trupp’s medical leave, Bird had asked Fantz if she wanted Trupp’s

  job.

         ANSWER:                 Defendant has no knowledge of the facts asserted in Paragraph 33

  of Plaintiff’s Complaint and therefore denies the same.

         34.     Trupp filed this lawsuit on August 22, 2018.

         ANSWER:                 Admitted.

         35.     On August 22, 2018, at 10:48 a.m. Oldham sent an email confirming that he

  received an email message attaching a courtesy copy of Trupp’s Complaint in this case.

         ANSWER:                 Denied. Answering further, Defendant admits that Mr. Oldham

  sent an email acknowledging receipt of an email from Plaintiff’s counsel enclosing a courtesy

  copy of Plaintiff’s Complaint within a short time after receipt of the same.

         36.     On or about August 31, 2018, Bird told Trupp that he had “received disturbing

  feedback” about Trupp from four Roche customers who had “specifically called out [Trupp’s]

  behavior and attitude towards them.”

         ANSWER:                 Denied as written. Answering further, Defendant avers that the

  audio recording of the content of the referenced conversation, which Plaintiff recorded and

  produced, speaks for itself.

         37.     On or about August 31, 2018, Bird told Trupp that Roche had “decided to put

  [Trupp] on administrative leave for the short term.”



                                                  11
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 12 of 23 PageID #: 200



         ANSWER:                 Denied as written. Answering further, Defendant avers that the

  audio recording of the content of the referenced conversation, which Plaintiff recorded and

  produced, speaks for itself.

         38.     On August 31, 2018, Roche terminated Trupp’s access to company email,

  company credit card, company travel account, disabled her company cell phone, and terminated

  all access to company files. Bird informed Roche employees via email that Trupp was on

  administrative leave and instructed them not to contact her.

         ANSWER:                 Defendant admits that after Plaintiff was placed on paid

  administrative leave, Defendant suspended access to email and at Plaintiff’s request, Plaintiff’s

  business phone. Defendant further admits that appropriate Roche employees were informed that

  Plaintiff was on leave, that they should not contact her while on leave, and who would handle the

  work in the interim. Defendant denies any remaining allegations and/or implications contained

  in Paragraph 38 of Plaintiff’s Amended Complaint.

         39.     On August 31, 2018, Roche deactivated Trupp’s company email account such that

  anyone sending her an email message received a bounce back reply stating “[y]our message

  wasn’t delivered to robin.trupp@roche.com because the address couldn’t be found, or is unable

  to receive mail.”

         ANSWER:                 Defendant admits that during the meeting in which Plaintiff was

  placed on paid administrative leave, she was requested to place an out of office message on her

  email. Defendant further admits that it later learned that the IT department had inadvertently

  deactivated Plaintiff’s email account prior to Plaintiff placing the out of office message on her

  email. The issue was corrected. Defendant denies any remaining allegations and/or implications

  contained within Paragraph 39 of Plaintiff’s Amended Complaint.



                                                  12
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 13 of 23 PageID #: 201



          40.   Roche kept Trupp on paid administrative leave from August 31, 2018, to

  December 3, 2018.

          ANSWER:              Defendant admits that Plaintiff remained on paid administrative

  leave with full pay and benefits until December 3, 2018. Defendant denies any remaining

  allegations and/or implications contained within Paragraph 40 of Plaintiff’s Amended

  Complaint.

          41.   During the entire period of paid administrative leave, Trupp had no work to

  perform, had no supervisory authority for her employees, could not communicate with co-

  workers, and was not allowed on company property.

          ANSWER:              Defendant admits that while on paid administrative leave, Plaintiff

  was relieved of her work responsibilities and related communications with coworkers.

  Defendant denies any remaining allegations and/or implications contained within Paragraph 41

  of Plaintiff’s Amended Complaint.

          42.   On or about November 14, 2018, Wright contacted Trupp about a potential job

  offer from Roche. Trupp spoke with Wright about this potential position on November 15, 2018.

          ANSWER:              Admitted.

          43.   Wright told Trupp on November 15, 2018, that the position had no job

  description, that it had not been posted, and that Trupp was the only person being considered for

  the role.

          ANSWER:              Defendant admits that Dr. Wright informed Plaintiff that the

  position had not yet been posted and that he was currently considering her for the position.

  Defendant denies any remaining allegations and/or implications contained in Paragraph 43 of

  Plaintiff’s Amended Complaint.



                                                 13
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 14 of 23 PageID #: 202



         44.     Wright officially offered Trupp the position of “Director - Medical Access” on

  November 16, 2018.

         ANSWER:                 Admitted.

         45.     The position of “Director - Medical Access” is a newly created position.

         ANSWER:                 Admitted.

         46.     According to Roche’s Employment Policy, Internal Job Posting, “[t]o be eligible

  to apply for an open position, an employee must...not currently [be] on any form of written

  counseling or Performance Improvement Plan.”

         ANSWER:                 Denied as written. Answering further, Defendant avers that the

  language of the policy speaks for itself.

         47.     Wright told Trupp on November 15, 2018 that she was not on a Performance

  Improvement Plan; otherwise she wouldn’t be eligible for the job offer. Wright said it was a

  “clean slate solution to get [Trupp] out of global affiliate dynamic issues.”

         ANSWER:                 Defendant admits that Dr. Wright confirmed that Plaintiff was not

  on a performance improvement plan, and that the opportunity presented offered her the

  opportunity for a clean slate or words to that effect. Defendant further admits that Dr. Wright

  discussed the challenges that Plaintiff had in her working relationships with the global team

  during the call.   Defendant denies any remaining allegations and/or implications contained

  within Paragraph 47 of Plaintiff’s Amended Complaint.

         48.     Roche did not follow its Internal Job Posting policy stating “all jobs below the VP

  level are posted internally” and “should be posted for a minimum of five days.”

         ANSWER:                 Denied.




                                                   14
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 15 of 23 PageID #: 203



          49.     Wright represented to Trupp that the position of “Director - Medical Access” was

  part of Medical and Scientific Affairs and would be at the same level as her prior position.

          ANSWER:                 Denied.     Answering further, Dr. Wright did confirm that the

  position was also a director level position but reporting directly to him. Defendant denies any

  remaining allegations and/or implications contained within Paragraph 49 of Plaintiff’s Amended

  Complaint.

          50.     The position of Director - Medical Access has no direct reports.

          ANSWER:                 Defendant admits that the position of Director-Medical Access

  currently has no direct reports.

          51.     Trupp accepted the position of Director - Medical Access on November 30, 2018.

  Trupp’s assignment to this position began on December 3, 2018.

          ANSWER:                 Admitted.

          52.     Since returning to work, Trupp has been instructed to work in a different area,

  isolated from her colleagues.

          ANSWER:                 Denied.

          53.     Since Trupp’s return to work, Trupp’s colleagues have told her that they have

  been instructed not to talk to her.

          ANSWER:                 Defendant has no knowledge of what Trupp’s unnamed

  “colleagues” told her and therefore denies the same.

          54.     Since returning to work, Roche has continued to exclude Trupp from Medical and

  Scientific Affairs meetings and activities.

          ANSWER:                 Denied. Answering further, Plaintiff is included in any meeting or

  activity that relates to her current position.



                                                   15
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 16 of 23 PageID #: 204



          55.     The position of Director - Medical Access is not substantially equivalent to her

  prior position of Director of Medical and Scientific Affairs, Cardiac because, among other

  things, it has no direct reports, no budget, no liaison role, and has significantly diminished job

  duties and responsibilities.

          ANSWER:                Denied.

                                   III.    LEGAL ALLEGATIONS

                             COUNT I: FALSE CLAIMS ACT RETALIATION

          56.     Trupp hereby incorporates by reference all other paragraphs of this Complaint as

  if fully set forth here.

          ANSWER:                Defendant adopts and incorporates by reference its responses to

  Paragraphs 1-55 of Plaintiff’s Amended Complaint as if set forth fully herein.

          57.     Trupp engaged in protected activity through her efforts to stop one or more

  violations of the False Claims Act, including, but not limited to, her internal reporting of

  concerns related to off-label use of regulated medical devices to Oldham on March 7, 2018, and

  in follow up meetings, email communications and telephone calls up to and including the time of

  this filing. Trupp further engaged in protected activity by filing this lawsuit on August 22, 2018.

          ANSWER:                Denied. Answering further, Defendant admits that Plaintiff filed

  this lawsuit on August 22, 2018.

          58.     Roche was aware of Trupp’s protected activities and the company’s lead in house

  lawyer personally assured her that she would be protected from retaliation.

          ANSWER:                Defendant admits that Mr. Oldham thanked Plaintiff for bringing

  forward a concern about off-label use and reiterated the Company’s position that retaliation is

  prohibited against any employee who brings forward a good faith concern of any kind.



                                                  16
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 17 of 23 PageID #: 205



  Defendant denies any remaining allegations and/or implications contained in Paragraph 58 of

  Plaintiff’s Amended Complaint.

          59.     Trupp has suffered adverse employment actions, including, but not limited to,

  harassment, threats to demote or terminate her employment, reassignment of responsibilities and

  duties away from her, placement on administrative leave, demotion to a lesser position after

  being returned from administrative leave, and other retaliation adversely affecting the terms and

  conditions of her employment.

          ANSWER:                Denied.

          60.     A causal connection exists between Trupp’s protected activities and Roche’s

  adverse employment actions against her.

          ANSWER:                Denied.

          61.     Trupp has suffered damages as a result of Roche’s retaliation.

          ANSWER:                Denied.

                                COUNT II: FMLA RETALIATION

          62.     Trupp hereby incorporates by reference all other paragraphs of this Complaint as

  fully set forth here.

          ANSWER:                Defendant adopts and incorporates by reference its responses to

  Paragraphs 1-61 of Plaintiff’s Amended Complaint as if set forth fully herein.

          63.     Trupp engaged in protected activity under the FMLA by applying for and

  obtaining medical leave under the FMLA. Trupp further engaged in protected activity by filing

  this lawsuit on August 22, 2018.

          ANSWER:                Defendant admits that Plaintiff sought and was provided FMLA

  leave and that Plaintiff filed this lawsuit on August 22, 2018. Defendant denies any remaining

  allegations and/or implications contained in Paragraph 63 of Plaintiff’s Amended Complaint.

                                                  17
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 18 of 23 PageID #: 206



         64.     Roche was aware of Trupp’s exercise of her FMLA rights.

         ANSWER:                 Defendant admits that it provided Plaintiff the requested leave.

  Defendant denies any remaining allegations and/or implications contained in Paragraph 64 of

  Plaintiff’s Amended Complaint.

         65.     During Trupp’s FMLA leave, Roche interfered with, restrained, or otherwise

  discriminated against Trupp, including but not limited to offering her job to another Roche

  employee.

         ANSWER:                 Denied.

         66.     During Trupp’s FMLA leave, Roche interfered with, restrained, or otherwise

  discriminated against Trupp, including but not limited to Trupp’s boss texting and emailing her

  ordering her to perform work while she was on approved medical leave.

         ANSWER:                 Denied.

         67.     Roche retaliated against Trupp for exercising her rights under the FMLA by

  taking FMLA leave and by filing this lawsuit.

         ANSWER:                 Denied.

         68.     Roche’s retaliation included placing Trupp on paid administrative leave and

  demoting Trupp to a lesser position when returning her from leave.

         ANSWER:                 Denied.

         69.     Roche’s unlawful actions were intentional, willful, and done in reckless disregard

  of Trupp’s statutorily protected rights.

         ANSWER:                 Denied.

                                     IV.     RELIEF REQUESTED

         Trupp requests the following relief:



                                                  18
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 19 of 23 PageID #: 207



          a.     All wages and other economic benefits lost as a result of Roche’s unlawful

  actions, including, but not limited to, two times the amount of back pay, front pay, employment

  related fringe benefits, and loss of future earning capacity;

          ANSWER:                Defendant admits that Plaintiff is seeking the requested relief, but

  Defendant denies it has violated any law and denies it is liable to Plaintiff in any way, at equity

  or at law.

          b.     Compensatory damages;

          ANSWER:                Defendant admits that Plaintiff is seeking the requested relief, but

  Defendant denies it has violated any law and denies it is liable to Plaintiff in any way, at equity

  or at law.

          c.     Special damages, including damages to compensate Trupp for mental anguish,

  pain and suffering, and emotional distress;

          ANSWER:                Defendant admits that Plaintiff is seeking the requested relief, but

  Defendant denies it has violated any law and denies it is liable to Plaintiff in any way, at equity

  or at law.

          d.     Liquidated damages and/or punitive damages;

          ANSWER:                Defendant admits that Plaintiff is seeking the requested relief, but

  Defendant denies it has violated any law and denies it is liable to Plaintiff in any way, at equity

  or at law.

          e.     All costs and reasonable attorneys’ fees incurred in litigating this action;

          ANSWER:                Defendant admits that Plaintiff is seeking the requested relief, but

  Defendant denies it has violated any law and denies it is liable to Plaintiff in any way, at equity

  or at law.



                                                   19
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 20 of 23 PageID #: 208



          f.      Pre-judgment and post-judgment interest; and

          ANSWER:                 Defendant admits that Plaintiff is seeking the requested relief, but

  Defendant denies it has violated any law and denies it is liable to Plaintiff in any way, at equity

  or at law.

          g.      Any and all other legal and/or equitable relief to which Trupp is entitled.

          ANSWER:                 Defendant admits that Plaintiff is seeking the requested relief, but

  Defendant denies it has violated any law and denies it is liable to Plaintiff in any way, at equity

  or at law.

                                            JURY DEMAND

          Plaintiff, Robin Trupp, by counsel, hereby demands a trial by jury on all issues so triable.

          ANSWER:                 Defendant objects to a jury determination of any equitable issues in

  this action or any other issues not triable by a jury.

                                             Second Defense

          To the extent that an answer or response may be required which is not set forth herein,

  Defendant generally denies any allegations contained within Plaintiff’s Amended Complaint not

  expressly admitted.

                                              Third Defense

          Subject to a reasonable opportunity for investigation and discovery, some of Plaintiff’s

  claims may be barred by the doctrine of after-acquired evidence.


                                             Fourth Defense

          Subject to a reasonable opportunity for investigation and discovery, Plaintiff has failed to

  mitigate her alleged damages.




                                                    20
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 21 of 23 PageID #: 209



                                             Fifth Defense

         Plaintiff’s damages are barred or limited by the U.S. Constitution, the Indiana

  Constitution, the FMLA, the False Claims Act, 31 U.S.C. § 3729 et seq., and all other applicable

  federal and/or state laws.


                                             Sixth Defense

         Subject to a reasonable opportunity to conduct discovery, some or all of Plaintiff’s claims

  are barred by the applicable statutes of limitations.

                                            Seventh Defense

         Plaintiff’s Complaint fails to state one or more claims upon which relief can be granted.

                                             Eighth Defense

         Any request by Plaintiff for liquidated damages is barred or otherwise limited by

  Defendant’s good faith efforts to comply with applicable laws.


                                             Ninth Defense

         Subject to a reasonable opportunity to conduct discovery, some or all of Plaintiff’s claims

  may be barred by the doctrines of waiver, estoppel and/or unclean hands.


                                             Tenth Defense

         To the extent Plaintiff seeks a jury trial, this request is barred to the extent that it relates

  to equitable remedies or issues not triable to a jury.


                                           Eleventh Defense

         Defendant is entitled to attorneys’ fees and other costs associated with the defense of this

  action on grounds that this action is frivolous, unreasonable, and groundless.




                                                    21
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 22 of 23 PageID #: 210



                                             Twelfth Defense

           Defendant exercised good faith to comply with all applicable laws.

                                           Thirteenth Defense

           Defendant’s actions as they related to Plaintiff were based on non-retaliatory, legitimate

  business reasons not related to any purported retaliation as to Plaintiff or for any other unlawful

  basis.


                                          Reservation of Rights

           Defendant reserves the right to assert additional affirmative defenses as Plaintiff’s claims

  are clarified during the course of this litigation.

           WHEREFORE, Defendant respectfully requests the Plaintiff take nothing by way of her

  Complaint that this matter be dismissed in its entirety, that judgment be entered in Defendant’s

  favor, that Defendant be awarded the costs incurred in its defense of this matter, and that

  Defendant be granted all other relief deemed necessary and appropriate by the Court.


                                                  Respectfully submitted,


                                                  s/ Patricia L. Ogden
                                                  Kenneth J. Yerkes (Atty. No. 2084-49)
                                                  Patricia L. Ogden (Atty No. 19509-48)
                                                  Hannesson I. Murphy (Atty No. 25993-49)
                                                  Koryn M. McHone (Atty. No. 25008-49)
                                                  Barnes & Thornburg LLP
                                                  11 South Meridian Street
                                                  Indianapolis IN 46204
                                                  Telephone:      (317) 236-1313
                                                  Facsimile:      (317) 231-7433
                                                  Email:          ken.yerkes@btlaw.com
                                                                  patricia.ogden@btlaw.com
                                                                  hannesson.murphy@btlaw.com
                                                                  kmchone@btlaw.com

                                                  Attorneys for Roche Diagnostics Corporation

                                                        22
Case 1:18-cv-02587-SEB-DLP Document 37 Filed 01/18/19 Page 23 of 23 PageID #: 211




                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 18th day of January, 2019, a copy of the foregoing was filed

  electronically. Notice of this filing will be sent to the following parties by operation of the

  Court’s electronic filing system. Parties may access this filing through the Court’s system.

          Kathleen A. DeLaney
          Christopher S. Stake
          DeLaney & DeLaney LLC
          3646 Washington Blvd.
          Indianapolis, IN 46205



                                               s/ Patricia L. Ogden
                                               Patricia L. Ogden




  13852292v1




                                                  23
